  Case 1-17-01085-ess        Doc 88        Filed 10/24/18   Entered 10/25/18 10:07:13




UNITED STATES BANKRUPTCY COURT
FOR THE EASTERN DISTRICT OF NEW YORK


In re: HILAL KHALIL HOMAIDAN aka Helal K
Homaidan
                                                                Chapter 7
                              Debtor.
                                                                Case No. 08-48275 (ESS)

HILAL KHALIL HOMAIDAN, on behalf of
himself and all others similarly situated,

                              Plaintiff,
                                                                Adv. Pro. No. 17-1085 (ESS)
                     v.

SLM CORPORATION, SALLIE MAE, INC.,
NAVIENT SOLUTIONS, LLC, and NAVIENT
CREDIT FINANCE CORPORATION,

                              Defendants.


ORDER (1) DENYING DEFENDANTS’ MOTION TO STAY PENDING APPEAL
 AND PROTECTIVE ORDER; and (2) SETTLING PLAINTIFF’S MOTION TO
                          COMPEL

       On August 8, 2018, Defendants Sallie Mae, Inc., Navient Solutions, LLC and

Navient Credit Finance Corp. (“Defendants”) filed a motion to stay pending appeal (Dkt.

Nos. 51-52). On September 10, 2018 Defendants filed a motion for protective order (Dkt.

73). Defendants amended their motion for a protective order on September 14, 2018 (Dkt.

76). Plaintiff filed an opposition to those motions on September 26, 2018 (Dkt. No. 81).

       On September 19, 2018 Plaintiff filed a motion to compel production and for costs

(Dkt. No. 78). Defendants opposed that motion on September 26, 2018 (Dkt. No. 80)

       These matters came before the Court for hearing on October 3, 2018 (the “Hearing

Date)”. For the reasons stated on the record, the Court rules as follows:

       Defendants’ motion to stay pending appeal is hereby DENIED.


                                               1
   Case 1-17-01085-ess       Doc 88      Filed 10/24/18    Entered 10/25/18 10:07:13




       Defendants’ motion for a protective order is hereby DENIED WITHDRAWN.

       Plaintiff’s motion to compel is hereby SETTLED in part, except for that portion

       of the motion addressing costs, with the following dates for production of discovery

       being agreed to by the parties:

              1. The response date for third party subpoenas is adjourned to October 17,

                  2018;

              2. Within twenty (20) days of the Hearing Date (October 23), Defendants

                  will respond to the Interrogatories served by Plaintiff;

              3. Within fourteen (14) days of the Hearing Date (October 17, 2018), the

                  parties will complete a Rule 26(f) conference;

              4. Within thirty (30) days of the Hearing Date (November 2, 2018),

                  Defendants will respond to the Request for the Production of

                  Documents served by Plaintiff;

              5. Within forty-five (45) days of the Hearing Date (November 17, 2018),

                  Defendants will make available a witness for the Rule 30(b)(6)

                  deposition notice served by Plaintiff; and

              6. Fact discovery shall be completed by June 28, 2019.




                                                               ____________________________
Dated: Brooklyn, New York                                             Elizabeth S. Stong
       October 24, 2018                                        United States Bankruptcy Judge


                                             2
